Title: To Thomas Jefferson from Elizabeth Wayles Eppes, 11 August 1790
From: Eppes, Elizabeth Wayles
To: Jefferson, Thomas



Dear Sir
Eppington August 11. 1790.

With pleasure would we embrace your kind invitation to Monticellow if it was possible, but Mr. Eppes will at that time be so engag’d in manufacturing, it will be impossible to leave home tho’ flatter our selves we shall be favour’d with your company at Eppington. Your compliment with regard to dear Polly, I assure you would be no small inducement (tho’ I am assured your own judgment is quite sufficient) for I have every thing much at heart that can tend in the smalest degree to her happiness. She has lost a  month in consequence of my attending on my poor Sister Skipwith who has been very near bidding us a final adieu with a nervous fever but, thank God she is now doing very well.-I have the highest sense of your attentions to both the dear girls and am well assur’d they have only to communicate their wants, and you will supply them. Your plan of fixing dear Patsy in Albemarle were you to be there your self I should wish to take place, as I would not deprive you of the happiness you must have in such a daughters being near you, but as I suppose that will not be the case, must confess from selfish views I can not be pleased with it as I flatter my self we shall now see her frequently, tho’ she has set out but badly. We have been favour’d with her company only once. We had the pleasure to hear she was well last week. I am sorry to hear you have been so much afflicted with the head ache and sincerely hope the pure air of Monticellow will put an end to it. Yours with sincere friendship,

E Eppes

